Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the amendment filed 4/1/2021, is a final office action.

Response to Arguments
2.	The amendment to claim 33 has overcome the previous rejection under 35 USC 112. That rejection is withdrawn. However, the term SR remains undefined in claim 34. Claim 34 does not depend on claim 33. The rejection of claim 34 is maintained and stated below. 
3.	The amendments to the claims have created several rejections under 35 USC 112(b) as stated below.
4.	Claim 36 is a duplicate of claim 24. A claim objection is stated below.
5.	Applicant argues features that are no longer recited in amended claim 1 in the remarks on pages 7-8 received 4/1/2021. Though these features are no longer required by claim 1, the examiner disagrees with applicant. Applicant states the message of Seol is not an indication that a beam of said set of beams satisfies at least one criterion. As stated previously, Seol discloses, in figure 8, steps 812 and 814 and paragraph 0103, the MS transmits a predetermined message for making a request for turning off the beam superposition mode to the BS. Paragraph 0104 discloses the MS reports beam indexes for N beams having high qualities among all unitary beams to the BS. Figure 8, 
	Applicant further states Seol fails to disclose the indication comprising a random access channel preamble as required by claim 1. However, this limitation was not required by claim 1. The previous claim 1 recited “or” language and required either a random access channel preamble OR a media access control control element. The previous final rejection of claim 1 further explained how the limitation of the media access control control element was met by the reference. The random access channel preamble is not recited in the pending claim 1.
6.	The claims have been amended to add and remove a number of limitations. New rejections of the claims are stated below that address the recited limitations of the claims.
	The pending claims are rejected as stated below.



Claim Objections
7.	Claim 36 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 24. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 3, 29, 30 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 recites the limitation "the set of candidate beams” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the random access channel preamble" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the random access channel preamble" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-3, 13, 14, 16-19, 22-27, 29 and 36-41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al (US 2017/0207843).
	Regarding claim 1, Jung discloses a method comprising: 
identifying, by a communication device, a set of beams provided by one or more access points, the set of beams including at least one beam (Figure 1 shows the communication from a base station received by a communication device. Paragraph 0138 discloses the UE performs beam measurement and feedback. Paragraph 0196 discloses the UE receives a beam reference signal and measures different beams by turns with respect to the BRS. Paragraph 0197 discloses the UE selects a beam, the selected beam may be a best beam. This best beam is labeled as “the set of beams including at least one beam.”); 
determining, by the communication device, if at least one beam of said set of beams satisfies at least one criterion, each beam of said set of beams having a same one or more criterion including a quality threshold, and in order to satisfy the at least one criterion all beams of said set of beams meet the quality threshold (Paragraph 0196 discloses the UE receives a beam reference signal and measures different beams by turns with respect to the BRS. Paragraph 0197 discloses the UE selects a beam, the selected beam may be a best beam. The UE compares beam quality measurement values with each other and selects the best UE reception beam…and selects the identified beam as a preferable beam. Since a set of beams comprises one beam and the best/preferable beam is the set of beams, the at least one quality criterion will be satisfied.); and 
in response to determining the at least one beam of said set of beams satisfies the at least one criterion, causing an indication to be transmitted to at least one access point, the indication indicating all beams of said set of beams satisfies the at least one criterion (Paragraph 0198: the UE determines whether a serving beam needs to be changed with another beam in operation. When the UE determines that a serving beam needs to be changed with another beam in operation, it is capable of feeding back its measured beam information to the eNB. In addition, the beam information can include beam change request. This information will include the information that the best beam, which comprises all beams of the set of beams, satisfies the at least one criterion.). 
Regarding claim 2, Jung discloses the indication comprises a random access channel preamble (paragraph 0414: The beam measurement portion of the UE selects a random access preamble sequence, and transmits a random access preamble sequence using a desired beam (a beam to which the existing beam will be changed). The UE, which has determined to transmit the UE’s initiating beam feedback via an eNB shared interval (or a random access channel), selects one of the preamble sequences that the UE has known about, and transmits a corresponding random access preamble using a random access channel notified by the eNB.).
Regarding claim 3, Jung discloses wherein a set of candidate beams is a second set of beams, and the cause of the indication is based on said first set of beams (A “set of candidate beams” is not defined in this claim. The candidate beams or second set of beams can be any grouping of beams in the system of Jung. It can be all of the measured beams at the UE. It could be all of the available beams in the system among numerous other alternatives. Paragraph 0198: the UE determines whether a serving beam needs to be changed with another beam in operation. When the UE determines that a serving beam needs to be changed with another beam in operation, it is capable of feeding back its measured beam information to the eNB. In addition, the beam information can include beam change request. This information will include the information that the best beam, which comprises all beams of the set of beams, satisfies the at least one criterion.).  
(paragraph 0305: A measurement entity (UE) determines to transmit feedback. Based on timing and a criterion, and then requests resource allocation (scheduling request), or transmits uplink information using a random access protocol, and the like.).  
Regarding claim 14, Jung discloses wherein said indication is transmitted in an uplink sweep block, and wherein said indication is transmitted in an uplink control symbol (Paragraph 0125: Beam feedback of UE. Paragraph 0128: UL beam sweep feedback. Uplink beam feedback used in such a way that an eNB sets a reception interval, sweeping available beams in a set interval, a UE (1) repeats transmission of the identical information with respect to reception beams of eNBs that differ from each other, or (2) selects a specified beam and transmits identical information via the selected beam. The information is control information. The information will be symbols.).  
Regarding claim 16, Jung discloses after causing said transmission of said indication, receiving a request from an access point for information on one or more beams and in response thereto, providing said requested information on said one or more beams (Jung discloses the method is continuously operating. Once a best beam has been selected, additional reference signals are sent to either ensure the present best beam is still the best beam or to find a new best beam to be utilized. Therefore, after the indication is sent to the base station, the base station will send reference signals, which operate as a request for feedback from the UE if a new best beam is determined. The UE will then provide that requested information.).  
Regarding claim 17, Jung discloses a method comprising: 
providing a plurality of communication beams, one or more of said communication beams being a set for communication with a communication device (Figure 1 shows the communication from a base station received by a communication device. Paragraph 0196 discloses the UE receives a beam reference signal and measures different beams by turns with respect to the BRS. Paragraph 0197 discloses the UE selects a beam, the selected beam may be a best beam. This best beam is labeled as “the set of beams including at least one beam.” The beams received from the UE are transmitted by the base station.); 
one of receiving an indication from said communication device as a random access channel preamble (paragraph 0414: The beam measurement portion of the UE selects a random access preamble sequence, and transmits a random access preamble sequence using a desired beam (a beam to which the existing beam will be changed). The UE, which has determined to transmit the UE’s initiating beam feedback via an eNB shared interval (or a random access channel), selects one of the preamble sequences that the US has known about, and transmits a corresponding random access preamble using a random access channel notified by the eNB.) or a media access control control element (claims 2 and 8: the beam feedback is triggered from a MAC layer of the terminal. Paragraph 0113: in order to track the changed beam and change beam in use, medium access control (MAC) layer operation is proposed.), when a respective beam satisfies at least one (Paragraph 0198: the UE determines whether a serving beam needs to be changed with another beam in operation. When the UE determines that a serving beam needs to be changed with another beam in operation, it is capable of feeding back its measured beam information to the eNB. In addition, the beam information can include beam change request. This information will include the information that the best beam, which comprises all beams of the set of beams, satisfies the at least one criterion.); and 
in response to receiving the indication from said communication device communicate a feedback to said communication device, the feedback indicating a link is valid (after receiving the feedback from the UE to change a beam to a best beam, the base station will transmit using the best beam. This use will indicate the beam being used is a valid link.).  
Regarding claim 18, Jung discloses a non-transitory computer-readable storage medium comprising instructions stored thereon that, when executed by at least one processor, are configured to cause a computing system to perform the method of claim 17 (Figures 50 and 51 show the controller. Claim 8 recites the terminal comprises at least one processor configured to execute recited steps. The instructions will be stored so that they may be executed by the processor.).
Regarding claim 19, Jung discloses an apparatus in a communication device (figures 1, 50 and 51. The terminal comprises the controller.) comprising at least one processor and at least one memory including computer code for one or more programs, the at least one memory and the computer code configured, with the at least (Figures 50 and 51 show the controller. Claim 8 recites the terminal comprises at least one processor configured to execute recited steps. The instructions will be stored so that they may be executed by the processor.), to cause the apparatus at least to: 
identify, by a communication device, a set of beams provided by one or more access points, the set of beams including at least one beam (Figure 1 shows the communication from a base station received by a communication device. Paragraph 0138 discloses the UE performs beam measurement and feedback. Paragraph 0196 discloses the UE receives a beam reference signal and measures different beams by turns with respect to the BRS. Paragraph 0197 discloses the UE selects a beam, the selected beam may be a best beam. This best beam is labeled as “the set of beams including at least one beam.”); Amendment and Response Under 37 C.F.R. § 1.111Page 4 Application Number: 16/087,573Docket: 0051-331001-906793-US-PCT Filing Date: September 24, 2018  
determine, by the communication device, if at least one beam of said set of beams satisfies at least one criterion, each beam of said set of beams having a same one or more criterion having a quality threshold, and in order to satisfy the at least one criterion all beams of said set of beams meet the quality threshold (Paragraph 0196 discloses the UE receives a beam reference signal and measures different beams by turns with respect to the BRS. Paragraph 0197 discloses the UE selects a beam, the selected beam may be a best beam. The UE compares beam quality measurement values with each other and selects the best UE reception beam…and selects the identified beam as a preferable beam. Since a set of beams comprises one beam and the best/preferable beam is the set of beams, the at least one quality criterion will be satisfied.); and 
(Paragraph 0198: the UE determines whether a serving beam needs to be changed with another beam in operation. When the UE determines that a serving beam needs to be changed with another beam in operation, it is capable of feeding back its measured beam information to the eNB. In addition, the beam information can include beam change request. This information will include the information that the best beam, which comprises all beams of the set of beams, satisfies the at least one criterion.).  
Regarding claim 22, Jung discloses a non-transitory computer-readable storage medium comprising instructions stored thereon that, when executed by at least one processor, are configured to cause a computing system to perform the method of claim 1 (Figures 50 and 51 show the controller. Claim 8 recites the terminal comprises at least one processor configured to execute recited steps. The instructions will be stored so that they may be executed by the processor.).  
Regarding claim 23, Jung discloses when the at least one criterion is not satisfied, and further comprising: sending a scheduling request transmission (paragraph 0305: A measurement entity (UE) determines to transmit feedback. Based on timing and a criterion, and then requests resource allocation (scheduling request), or transmits uplink information using a random access protocol, and the like.) and generating a medium access control layer beam report (Paragraph 0196: on the other hand, when the UE determines that a serving beam does not need to be changed with another beam, it is capable of feeding back its previous beam information to the eNB.). 
Regarding claims 24 and 36, Jung discloses generating a media access control layer beam report which includes one or more of: detected beams in a serving cell above a quality level; beam qualities in a candidate set; beam qualities on indices requested by the at least one access point; beam index/indices that are above quality level; and beam indices of adjacent cell in a multi-connectivity set (Paragraph 0196: on the other hand, when the UE determines that a serving beam does not need to be changed with another beam, it is capable of feeding back its previous beam information to the eNB. This information can be labelled at least as beam qualities in a candidate set or beam qualities on indices requested by at least one access point.).  
Regarding claim 25, Jung discloses receiving information on each criterion from a respective access point (Paragraph 0200: the channel quality of a serving beam is less than a specified threshold. The threshold may be a constant or a fixed value according to the standard, a value that an eNB sets using an RRC message, PHY DCI, and the like, or a value selected by the UE.).  
Regarding claim 26, Jung discloses after causing said transmission of said indication, receiving a feedback comprising a physical layer downlink control information (DCI) message (Paragraph 0200: the channel quality of a serving beam is less than a specified threshold. The threshold may be a constant or a fixed value according to the standard, a value that an eNB sets using an RRC message, PHY DCI, and the like, or a value selected by the UE.). 
(Figure 1 shows the communication from a base station received by a communication device. Paragraph 0138 discloses the UE performs beam measurement and feedback. Paragraph 0196 discloses the UE receives a beam reference signal and measures different beams by turns with respect to the BRS. Paragraph 0197 discloses the UE selects a beam, the selected beam may be a best beam. Claim 6: wherein the signal quality of the serving beam includes a reference signal received power of the serving beam.).
Regarding claim 29, Jung discloses wherein the indication is transmitted to the at least one access point as the random access channel preamble (paragraph 0414: The beam measurement portion of the UE selects a random access preamble sequence, and transmits a random access preamble sequence using a desired beam (a beam to which the existing beam will be changed). The UE, which has determined to transmit the UE’s initiating beam feedback via an eNB shared interval (or a random access channel), selects one of the preamble sequences that the US has known about, and transmits a corresponding random access preamble using a random access channel notified by the eNB.).  
Regarding claim 37, Jung discloses wherein the media access control layer beam report is triggered in a same sub frame as a uplink data transmission (Paragraph 0196: on the other hand, when the UE determines that a serving beam does not need to be changed with another beam, it is capable of feeding back its previous beam information to the eNB. This information can be labelled at least as beam qualities in a candidate set or beam qualities on indices requested by at least one access point. This information is transmitted in the uplink.).  
Regarding claim 38, Jung discloses, during an active state, sending, by the one or more access points, control information to explicitly indicate a second beam set (In subsequent transmissions, the base station will transmit using a plurality of beams. Paragraph 0196 discloses the UE receives a beam reference signal and measures different beams by turns with respect to the BRS. Paragraph 0197 discloses the UE selects a beam, the selected beam may be a best beam. The best beam will have been transmitted by the base station. The use of this beam is an explicit indication of a second beam set.).
Regarding claim 39, Jung discloses providing the indication if at least one beam of the explicitly indicated second beam set satisfies the at least one criterion (Paragraph 0196 discloses the UE receives a beam reference signal and measures different beams by turns with respect to the BRS. Paragraph 0197 discloses the UE selects a beam, the selected beam may be a best beam. The UE compares beam quality measurement values with each other and selects the best UE reception beam…and selects the identified beam as a preferable beam. Since a set of beams comprises one beam and the best/preferable beam is the set of beams, the at least one quality criterion will be satisfied.).  
Regarding claim 40, Jung discloses wherein in order to satisfy the at least one criterion all beams of said set of beams are below the quality threshold (a reverse ranking of the beams would result in the last beam (the best beam) being selected. A largest error level or even an ideal quality level could also be one of the quality thresholds for the best beam to be measured against.). 
Regarding claim 41, Jung discloses wherein the indication comprising a media access control control element (claims 2 and 8: the beam feedback is triggered from a MAC layer of the terminal. Paragraph 0113: in order to track the changed beam and change beam in use, medium access control (MAC) layer operation is proposed.).

9.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2017/0207843) in view of Deenoo et al (US 2019/0081688).
Regarding claim 30, Jung discloses the method stated above. Jung discloses the use of the random access channel preamble. Jung does not disclose wherein the random access preamble is a dedicated random access channel preamble. 
Deenoo discloses a method for beam control in beamformed systems. Deenoo discloses the system transmits beam switch commands communicated on dedicated RACH preambles as stated in paragraph 0140. Paragraphs 0142 and 0154 discloses further information regarding RACH preamble communication such as conveying the cause of the RACH transmission is a serving control beam below a threshold and/or a require request for measurement report. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize well known methods of communication as taught by Deenoo into the system of Jung to communicate desired and important information to improve the efficiency and effectiveness of the communication system.
s 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2017/0207843) in view of Yang et al (US 2015/0124724).
	Regarding claim 31, Jung discloses the method stated above. Though Jung discloses the transmission of a scheduling request, Jung does not disclose wherein the indication is triggered when the device transmits a scheduling request.
Yang discloses a method and apparatus for control signal transceiving. Paragraph 0049 discloses the UE may transmit a physical uplink shared channel (PUSCH) and/or a physical uplink control channel (PUCCH) to the eNB in a general UL/DL signal transmission procedure. Information that the UE transmits to the eNB is called Uplink Control Information (UCI). The UCI includes scheduling request (SR), channel state information (CSI), etc. UCI is generally transmitted on a PUCCH periodically. In addition, the UCI may be transmitted aperiodically on the PUSCH, upon receipt of a request from a network. Therefore, Yang discloses the transmission of an indication comprising a SR and a CSI periodically on the PUCCH from the UE to the eNB (the UCI). By using the generally accepted method of communicating UCI, the complexity of the communication system can be reduced, improving the efficiency and effectiveness of the system. A scheduling request will trigger the indication being transmitted at a time desired according to that schedule. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the signaling of Yang into the method of Jung.
Regarding claim 33, Jung discloses the method stated above. Jung discloses, in paragraph 0196, on the other hand, when the UE determines that a serving beam does not need to be changed with another beam, it is capable of feeding back its previous 
Yang discloses a method and apparatus for control signal transceiving. Paragraph 0049 discloses the UE may transmit a physical uplink shared channel (PUSCH) and/or a physical uplink control channel (PUCCH) to the eNB in a general UL/DL signal transmission procedure. Information that the UE transmits to the eNB is called Uplink Control Information (UCI). The UCI includes scheduling request (SR), channel state information (CSI), etc. UCI is generally transmitted on a PUCCH periodically. In addition, the UCI may be transmitted aperiodically on the PUSCH, upon receipt of a request from a network. Therefore, Yang discloses the transmission of an indication comprising a SR and a CSI periodically on the PUCCH from the UE to the eNB (the UCI). By using the generally accepted method of communicating UCI, the complexity of the communication system can be reduced, improving the efficiency and effectiveness of the system. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the signaling of Yang into the method and apparatus of the combination of Seol and Schmidt.

11.	Claim 34 is are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2017/0207843) in view of Guo (US 2014/0177560).

Guo discloses a method of small cell enhancement in a wireless communication system. Paragraph 0083 discloses a method of a UE includes triggering a SR due to a buffer status report and transmitting the SR on PUCCH of a specific serving cell. Therefore, the SR is triggered in response to the BSR if and when the UE is connected to multiple access points. The SR is an inter-cell SR and is sent on the serving cell’s PUUCH. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to send the proper schedule request in the proper cell when prompted as taught by Guo in the method of Jung to ensure the desired request will be received at the desired receiver at the proper time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008.  The examiner can normally be reached on 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        6/15/2021